Citation Nr: 0832922	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) and/or Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in May 2005, a statement of the 
case was issued in June 2005, and a substantive appeal was 
received in August 2005.  The veteran testified at a hearing 
before the Board in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

The veteran has claimed entitlement to service connection for 
hypertension as secondary to service-connected posttraumatic 
stress disorder (PTSD) and/or Type II Diabetes Mellitus.  

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Veterans Court 
also has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record includes a November 2004 clinical record with a 
notation that the veteran's hypertension is likely due to his 
PTSD, but there is no rationale or discussion.  Although a VA 
examination was subsequently conducted in February 2005, the 
examiner provided opinions as to whether the claimed 
disability was caused or aggravated by the veteran's service-
connected PTSD and/or Type II Diabetes Mellitus.  Under the 
circumstances, the Board believes a VA examination with 
opinions as to causation and aggravation is necessary to 
fully assist the veteran. 

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal. As these questions are involved in the present 
appeal, and in light of this matter being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
hypertension.  The claims folder must be 
made available to the examiner for 
review.  Based on the examination 
findings and review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's hypertension was 
caused by, or aggravated (permanently 
worsened) by, the veteran's service-
connected PTSD and/or service-connected 
Type II Diabetes Mellitus.  

3.  After completion of the foregoing, 
readjudicate the claim of service 
connection for hypertension as 
secondary to service-connected PTSD 
and/or Type II Diabetes Mellitus.  If 
the benefit sought on appeal remains 
denied, the veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
